Citation Nr: 0725851	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, including depression and 
nervous condition. 

2.  Entitlement to service connection for an acquired 
psychiatric disability, including bipolar disorder. 

3.  Entitlement to an increased evaluation for dislocation, 
left shoulder, postoperative, with osteoarthritis (minor), 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to July 
1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in November 2002, 
and a substantive appeal was received in August 2003.  A 
Board hearing at the local RO was scheduled in February 2006.  
However, the veteran failed to appear and has not filed a 
motion requesting a new hearing.  See 38 C.F.R. § 20.704(d).   


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric 
disability, claimed as nervous condition was denied by an 
August 1987 rating decision and service connection for an 
acquired psychiatric disability, claimed as depression, was 
denied by a June 1998 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disability has been received since the 
June 1998 rating decision.

3.   Acquired psychiatric disability, including bipolar 
disorder, was not manifested during the veteran's active duty 
service or for many years thereafter, and is not shown to be 
otherwise related to service.. 

 4.  The veteran's service-connected dislocation, left 
shoulder, postoperative, with osteoarthritis (minor), is 
manifested by pain and limitation of motion at shoulder 
level, but without objective medical evidence of recurrent 
dislocation of the scapulohumeral joint, ankylosis or 
limitation to 25 degrees from side.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision which denied entitlement to 
service connection for an acquired psychiatric disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1998 rating decision denying service connection for an 
acquired psychiatric disability, and thus, the claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Acquired psychiatric disability, including bipolar 
disorder, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for dislocation, left shoulder, 
postoperative, with osteoarthritis (minor), have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5201 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in August 2003 and October 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  Thus, the Board concludes that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, in March 2002, the 
appellant filed his current claim for the disabilities on 
appeal, which were denied in a September 2002 rating 
decision.  In August 2003 and October 2006, VCAA letters were 
issued.  The VCAA letters notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant in August 2003 and October 
2006 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to readjudication 
of the claims in subsequent statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Further, the notices were provided prior to certification of 
the veteran's claim to the Board in July 2007.  The contents 
of the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the issues on appeal.  Further, the October 2006 
VCAA notice provided information about the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  Thus, the requirements of 
Dingess/Hartman have been met.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  The Court stated that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the August 2003 and October 2006 notices 
informed the claimant of what evidence was necessary to 
establish entitlement to service connection.  Further, the 
October 2006 notice informed the veteran of what constitutes 
new and material evidence.  Further, the RO previously denied 
the claim for an acquired psychiatric disability as there was 
no evidence to establish a disability occurred in or was 
aggravated by service.  The October 2006 letter specifically 
requested evidence that a current mental disorder-disability 
exists and/or began or was treated during active military 
service, or is otherwise linked to active military service.  
Thus, the requirements set forth in Kent have been satisfied.  
Further, even if it was determined that proper notice was not 
provided to the veteran under Kent, the Board finds no 
prejudice to the veteran in proceeding with a final decision 
as the Board has determined below to reopen the claim for 
service connection for an acquired psychiatric disability and 
decide the issue on the merits.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and VA examination reports.  The Board notes that the veteran 
claimed that he received treatment at the DePaul Center in 
Waco, Texas.  It appears that he submitted a 21-4142 
authorization for these records with his January 1998 claim 
for entitlement to service connection for depression.  
However, it is unclear whether these records were ever 
requested.  Thus, in the October 2006 VCAA letter, the RO 
requested that the veteran submit either the records or 
another authorization form for these records as the 1998 form 
had expired.  Nevertheless, the veteran did not submit the 
records or another authorization form so that the RO could 
obtain these records.  Further, in a March 2006 statement, 
the veteran indicated that he was treated at the mental 
health clinic while stationed at Fort Hood, Texas.  The RO 
requested that the National Personnel Records Center (NPRC) 
search for  mental health clinical records from Fort Hood, 
Texas.  However, in November 2006, the NPRC responded that no 
records were located.  Thus, the Board finds the RO has met 
its duty to assist and that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded VA examinations in February 2004 and 
April 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence to Reopen a Claim for Acquired 
Psychiatric Disability

The issue of entitlement to service connection for an 
acquired psychiatric disability, described as a nervous 
condition, was denied by the RO in an August 1987 rating 
decision.  In a June 1998 rating decision, the issue of  
entitlement to service connection for an acquired psychiatric 
disability, described as depression, was again denied.  The 
veteran was informed of the June 1998 rating decision, and he 
did not file a notice of disagreement to initiate an appeal.  
Under the circumstances, the Board finds that the June 1998 
rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in March 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the June 1998 rating decision, additional evidence has 
become part of the record, including: service personnel 
records; additional VA treatment records; police records 
submitted by the veteran; and an April 2007 VA psychiatric 
examination.  Service personnel records showed that the 
veteran had disciplinarian problems while in service and 
police records showed that in July 1974 and March 1973, the 
veteran was arrested for burglary and larceny, respectively.  
The police records also showed continuing arrests since 
service.  The veteran claims that his disciplinarian problems 
and arrests were manifestations of his underlying psychiatric 
problems.  The VA treatment records showed continuing 
treatment for mental disabilities.  Significantly, the April 
2007 VA psychiatric examination offered an etiological 
opinion concerning the veteran's acquired psychiatric 
disabilities.    

The Board finds that the additional evidence submitted since 
the June 1998 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the veteran has a current psychiatric 
disability related to his active military service, which is 
necessary to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. § 5108.

III.  Service Connection for Acquired Psychiatric Disability

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability, including bipolar 
disorder.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A May 1974 mental health clinic service record showed that 
the veteran was having an adjustment reaction to army and 
adult life.  As previously mentioned, further mental health 
clinic records were not located.  However, service medical 
records are silent with respect to any diagnosis of an 
acquired psychiatric disability.  Further, a June 1977 
service examination prior to discharge evaluated the veteran 
as clinically psychiatrically normal.  

Service personnel records have also been reviewed.  These 
records showed that the veteran did have disciplinary 
problems while in service.  For instance, the veteran was 
absent without leave for six days in May 1974.  Further, in 
February 1976, he failed to report for duty at his appointed 
place for duty.  In August 1976, the veteran failed to obey a 
direct order.  Moreover, in May 1977, he also failed to 
report for duty and to properly secure his weapon.  Lastly, 
an Army National Guard record showed that the veteran was 
arrested for driving while intoxicated in 1975.  
Nevertheless, nothing in the veteran's service personnel or 
medical records relate any of these incidents to an acquired 
psychiatric disability.    

VA treatment records have also been reviewed.  VA treatment 
records from May 1979 to July 1979 showed that the veteran 
was admitted to an inpatient hospital alcohol and drug 
treatment program.  During treatment, the veteran denied mood 
swings and depression.  The first post service treatment 
record concerning an acquired psychiatric disability is a May 
1987 VA treatment record, almost 10 years after discharge 
from active duty service, in which the veteran was diagnosed 
with depression.  Subsequently, the veteran was again 
hospitalized from May 1987 to June 1987 for continuous 
alcohol dependence.  He was also diagnosed with a 
schizotypical personality disorder.  His diagnosis was 
primary alcoholism, other substance abuse and personality 
disorder.  VA treatment records from the 1990s showed that 
the veteran was diagnosed with depression, dysthymia, 
adjustment disorder, continuous polysubstance abuse, 
personality disorder, not otherwise specified, schizo-
affective disorder and bipolar disorder.  Treatment records 
from January 2000 to March 2007 showed continuing diagnoses 
of bipolar disorder and depression as well problems with 
substance abuse.  Nevertheless, none of these records contain 
an opinion as to whether any of the veteran's psychiatric 
disabilities are related to his active duty service.  

The veteran was afforded a VA examination in April 2007.  The 
veteran's claim file was reviewed.  The examiner noted that 
records appear to primarily address treatment for alcoholism.  
The examiner diagnosed the veteran with alcohol dependence, 
in remission.  The examiner noted that while the veteran may 
have had some problems with depression in the past, this was 
not evident during the examination.  The only diagnosis 
referencing mood would be depressive disorder, not otherwise 
specified, by history, in remission.  The examiner further 
noted that while it was possible that the veteran had a 
personality disorder based upon his history, there was not 
sufficient time to establish a personality disorder.  The 
examiner opined that the veteran did not display much in the 
way of psychiatric symptoms that would impact his 
functioning.  Primary issues in the past have centered around 
chronic alcoholism.  The examiner stated that the examination 
did not reveal a service-connected psychiatric problem.     

Police records submitted by the veteran showed that he had 
been arrested on numerous occasions for various crimes 
including burglary, larceny, petty theft, driving while 
intoxicated, open alcohol container and theft by check.  
While in service, in July 1974 and March 1973, the veteran 
was arrested for burglary and larceny, respectively.  The 
remaining infractions appeared to have occurred after service 
from 1980 to 2002.  The veteran claims that these records 
showed that the veteran had continuous psychiatric problems 
since service.  Nevertheless, the Board finds that these 
records have minimal probative value because nothing in these 
police records showed that any of these crimes were due to 
any acquired psychiatric disability.  Moreover, a medical 
practitioner has not indicated that these arrests were a 
manifestation of any acquired psychiatric disability.  
Significantly, the April 2007 VA examiner, who reviewed the 
veteran's claims file and noted the veteran's lengthy history 
of misbehavior, did not find any significance between the 
veteran's criminal record and any psychiatric disability.  
The examiner, however, did note that the veteran's delinquent 
behavior predated his entering the military.  

Finally, the Board notes that the veteran's statements alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of symptoms while in service.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the veteran's 
current psychiatric disabilities.  See Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.

The Board notes that over the years, the veteran has been 
diagnosed with various personality disorders.  However, 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet.App. 510, 516 (1996).

Thus, given that there is no medical evidence of a diagnosis 
of any psychiatric disability while in service and no medical 
evidence linking any of the veteran's current psychiatric 
disabilities to service, the Board must conclude that the 
veteran's acquired psychiatric disabilities are not related 
to service.  Importantly, the first evidence of any 
psychiatric disability was almost 10 years after service so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  A preponderance of the evidence is against 
the veteran's claim for acquired psychiatric disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

With respect to the veteran's problems with substance abuse, 
entitlement to service connection for substance abuse is 
generally not allowed by law.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, if the 
substance abuse was acquired as a result of a service-
connected disability, then service-connection is available.  
See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  
Nevertheless in this case, even if the veteran's substance 
abuse is a result of his psychiatric disabilities, these 
disabilities have not been found to be related to the 
veteran's active service.  Currently, the veteran is only 
service-connected for left shoulder disability and residuals 
of a nose fracture, and there is no medical evidence linking 
the veteran's substance abuse to these service-connected 
disabilities.  

IV.  Increased Rating for Dislocation, Left Shoulder, 
Postoperative, with Osteoarthritis (Minor)

The present appeal also involves the veteran's claim that the 
severity of his service-connected dislocation, left shoulder, 
postoperative, with osteoarthritis (minor), warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected left shoulder disability has 
been rated by the RO under the provisions of Diagnostic Codes 
5010-5203.  Diagnostic Code 5203 provides for a rating of 10 
percent where there is malunion of the clavicle or where 
there is impairment of the clavicle with nonunion without 
loose movement.  Diagnostic Code 5203 further provides that 
an impairment of the clavicle with nonunion and with loose 
movement is assigned a 20 percent rating.  Dislocation of the 
minor clavicle or scapula also warrants a 20 percent rating.  
38 C.F.R. § 4.71(a), Diagnostic Code 5203.  

The Board notes that Diagnostic Code 5010 applies to 
arthritis due to trauma, which will be rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, arthritis established by x- ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71(a), Diagnostic Code 5003.

The Board must also determine whether a higher rating is 
warranted under other applicable diagnostic codes of the 
shoulder.  Diagnostic Code 5201, which provides the rating 
criteria for evaluation of limitation of motion of the arm, 
states that a 20 percent rating is warranted when motion is 
limited at shoulder level or midway between side and shoulder 
level for the minor arm; a 30 percent when motion is limited 
midway between side and shoulder level for major arm or to 25 
degrees from side for minor arm; and a 40 percent when motion 
is limited to 25 degrees from side for major arm.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Normal forward flexion and 
abduction of the shoulder are from 0 degrees to 180 degrees 
with 90 degrees being at shoulder level and external and 
internal rotation if from zero to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

VA treatment records showed continuing complaints of left 
shoulder pain.  The veteran was afforded a VA examination in 
February 2004.  The examiner noted that the veteran's medical 
records were reviewed.  The veteran stated that he had 
chronic left shoulder discomfort.  He described pain as a 
discomfort and pulling sensation with certain movements, 
primarily abduction in the left axilla region.  He also had 
some associated muscle spasm in the left trapezoid region, 
which he described as sharp discomfort.  He denied any 
weakness, but did admit to occasionally stiffness.  He denied 
swelling and the shoulder joint was not inflamed or 
erythematous.  The veteran stated that his shoulder gave way 
if any weight was placed on the shoulder joint when it was 
abducted.  He did associate this with some mild instability.  
However, the shoulder joint does not seem to re-dislocate, 
but will give way.  There was some mild fatigability of the 
left shoulder, but the veteran compensated with his right 
side while at work.  The veteran admitted to periods of 
flare-ups in which pain would increase to eight out of 10 
approximately one to two times per month and last for a few 
days at a time.  The examiner noted that the veteran was 
right hand predominant.  

On physical examination, active range of motion was zero to 
135 degrees flexion out of 180 degrees and passive was to 145 
degrees.  On extension, the veteran went from zero to 35 
degrees out of 50 degrees with active range of motion and to 
45 degrees with passive range of motion.  Internal rotation 
was zero to 90 degrees out of 90 degrees.  External rotation 
was zero to 55 degrees out of 90 degrees with active range of 
motion and to 70 degrees with passive range of motion.  In 
abduction, the veteran went from zero to 150 degrees out of 
180 degrees with active and passive range of motion.  In 
adduction, the veteran went from zero to 40 degrees out of 50 
degrees with active range of motion and zero to 50 degrees 
with passive range of motion.   The examiner noted that the 
veteran did have some pain on motion, which was indicated by 
the limitation in active range of motion described above.  
The range of motion was moderately limited by pain and 
"tightness" during the above measured range of motion 
exercise.  There was no objective finding of edema, effusion, 
instability, erythema, or heat.  The veteran had a well-
healed scar on the anterior aspect of his left shoulder 
measuring approximately 12 cm.  There was some discomfort to 
palpation along the anterior aspect of his left shoulder 
joint in the region of the scar.  He also had some left 
trapezius muscle spasm, which was tender to palpation.  There 
was some minimal guarding of movement.  The examiner 
indicated that there was no ankylosis present.  A 
contemporaneous x-ray showed that an orthopedic screw was 
present in the glenoid process, and the AC joint appeared 
widened suggesting old AC separation.  Otherwise, the x-ray 
was normal.  The diagnosis was left acromioclavicular joint 
separation with chronic pain of the left shoulder (proximal 
head of the left humerus), status post traumatic injury with 
residuals.  

The veteran was afforded another VA examination in April 
2007.  The claims file was not available for review.  The 
veteran indicated that he currently experienced chronic/daily 
left shoulder pain.  He experienced flare-ups four to five 
times a year typically lasting one to two weeks.  He 
typically rested and relied on his dominant right arm.  The 
examiner noted a September 2006 VA x-ray that showed 
degenerative joint disease as well as post operative 
findings.  On physical examination, the left anterior 
shoulder had a mature, nontender, nonadherent surgical scar.  
The shoulder was without erythema, swelling or deformity, but 
there was tenderness along the anterior shoulder.  Range of 
motion was zero to 90 degrees flexion, internal rotation was 
zero to 80 degrees, external rotation was zero to 45 degrees, 
and abduction was zero to 100 degrees.  There was grimacing 
and report of pain at range of motion endpoints.  There was 
no additional loss of range of motion with repetitive 
movement.   The assessment was left shoulder degenerative 
joint disease status post dislocation with evidence of 
rotator cuff  tendonitis.  The examiner opined that the 
tendonitis was likely a result of occupational history and 
not a residual of his initial injury and surgery during 
service.  However, the examiner was not able to specify which 
had the greatest impact on range of motion and function 
without resorting to speculation.  Per Deluca, there was 
subjective report of increased pain, fatigue and lack of 
endurance during periods of flare-up.  However, additional 
loss due to pain, pain on repeated use, fatigue, weakness and 
lack of endurance or incoordination cannot be specified as 
degree of lost motion without resorting to speculation.  

The Board recognizes that it does not appear that the claims 
file was available for review at either VA examination.  
However, the Board finds no prejudice towards the veteran in 
issuing a final determination on this issue because both 
examiners conducted a thorough physical examination of the 
veteran's left shoulder and reviewed recent VA treatment 
records.  Thus, the Board concludes that the examination 
reports give an accurate assessment of the current level of 
severity of the veteran's left shoulder.  

Further, it appears that the April 2007 examiner could not 
distinguish, without resorting to speculation, as to whether 
it was the veteran's service-connected left shoulder 
disability that affected his range of motion or whether it 
was nonservice connected left shoulder tendonitis.  
Nevertheless, in a situation such as this, where it is not 
possible to separate the effects of service-connected and 
non-service-connected disabilities, such signs and symptoms 
should be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet.App. 181, 182 (1998).

Therefore, based on the April 2007 VA examination, the Board 
finds that a 20 percent disability rating is warranted under 
Diagnostic Code 5201 because flexion was found to be limited 
to shoulder level.  

Nevertheless, the Board finds that a rating in excess of 20 
percent is not warranted.  
There is no objective finding that limitation of motion of 
the arm has been limited to 25 degrees from the side for a 
higher rating under Diagnostic Code 5201 for the minor arm.  
Further, Diagnostic Code 5203 does not provide for a rating 
in excess of 20 percent.  In the instant case, Diagnostic 
Code 5200 is not applicable because there has been no 
competent medical evidence showing that the veteran has 
ankylosis of his left shoulder.  Moreover, Diagnostic Code 
5202 is also not for application because there has been no 
objective finding of recurrent dislocation of the 
scapulohumeral joint.  

The Board acknowledges that the veteran has chronic shoulder 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
the veteran does not have additional functional loss due to 
pain, weakness, fatigue, or incoordination, which would limit 
motion to such a degree so as to warrant a rating in excess 
of the 20 percent disability rating assigned in this 
decision.  

Thus, the Board concludes that a 20 percent disability 
rating, but no higher, is warranted for the veteran's 
service-connected dislocation, left shoulder, postoperative, 
with osteoarthritis (minor).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for an acquired 
psychiatric disability.  However, entitlement to service 
connection for an acquired psychiatric disability is denied.

A 20 percent rating, but no higher, for service-connected 
dislocation, left shoulder, postoperative, with 
osteoarthritis (minor), is granted.

____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


